Citation Nr: 1203448	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals of the feet, hands and face.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955 and February 1956 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing in July 2011; however, pursuant to his request it was rescheduled for October 2011.  The Veteran failed to appear for his rescheduled hearing in October 2011.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for cold injury residuals to his feet, hands and face.  In his correspondence he has explained that during service he was a firefighter in Alaska, and that in 1954 he responded to a fire at the N.C.O. Club.  The Veteran indicated that the temperatures were 35 degrees below zero, and that he froze his face, hands, and feet.  The Veteran indicated that he was told to shower and put lotion on his face, hands and feet.  Personnel records confirm that in 1954 the Veteran was a firefighter serving in Alaska.  

The Veteran has explained that he continues to have trouble with his face and feet breaking out.  In May 2009, the Veteran detailed his painful experience with shaving.  He specifically indicated that his face turned red, and soon after, his skin peeled.  He also reported that his toe nails turned black such that James Terrentine, D.O., removed them.  The Board observes that the Veteran filled out an authorization and release of information form for Dr. Terrentine in 2008; however, it does not appear that records were specifically requested.  Although there is a letter from Dr. Terrentine, submitted by the Veteran, it does not pertain to treatment involving the Veteran's feet, hands, or face.  As such, these particular treatment records are not associated with the Veteran's claims folder, and should be requested.  38 U.S.C.A. § 5103A.

A VA medical examination regarding this issue was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed cold injury residuals disability.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:  

1.  With any necessary authorization from the Veteran, obtain and associate with the claims file records from James Terrentine, D.O.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  Following receipt of any available outstanding records, the Veteran should be afforded a VA examination for the purpose of clarifying the nature and etiology of any current cold injury residuals disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has any current cold injury residuals related to service.  The examiner is asked to discuss the Veteran's contentions that he was exposed to sub-zero temperatures during service.  A complete rationale for the opinion should be provided.  

3.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



